Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
This office action is in response to the amendments filed on 06/02/2022.
As per instant Amendment, claims 1, 7, 9,  15, 17-21 and 23-24 have been amended; claims 6, 14 and 22 have been cancelled and  New claims 25-27 have been added.
Claims 1-5, 7-13, 15-21 and 23-27 are pending.
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. William E. Kalweit (Reg. No. 70,481) on June 8th, 2022. During the telephone conference, Mr. William has agreed and authorized the Examiner to amend claims 1, 8, 9, 16-17  and 24;  to cancel claims 7, 15 and 23 and to add new claims 28-30. 
The application has been amended as follows:
CLAIMS
Replacing claims 1, 7-9, 15-17, 23-24 and 28-30 as follows:
1. (Currently Amended) A memory device that implements obfuscated logical-to-physical (L2P) mapping, the memory device comprising:
processing circuitry; and
storage that includes instructions, the instructions, when executed by the processing circuitry, configured the processing circuitry to:
execute a command that results in a change as to which physical address of a memory device corresponds to a logical address;
obfuscate the change, as part of an obfuscated L2P map for the memory device, in response to the change resulting in a sub-region of the obfuscated L2P map exceeding a threshold of changes, the sub-region being smaller than a region of the obfuscated L2P map;
write the change to storage on the memory device; and
provide the change to a host from the storage.
7. (Canceled)
8. (Currently Amended) The memory device of claim [[7]] 1, wherein the instructions configure the processing circuitry to maintaining a map of valid or dirty bits to track changes to the sub-region.
9. (Currently Amended) A method for obfuscated logical-to-physical (L2P) mapping, the method comprising:
executing a command that results in a change as to which physical address of a memory device corresponds to a logical address;
obfuscating the change, as part of an obfuscated L2P map for the memory device, in response to the change resulting in a sub-region of the obfuscated L2P map exceeding a threshold of changes, the sub-region being smaller than a region of the obfuscated L2P map;
writing the change to storage on the memory device; and
providing the change to a host from the storage.
15. (Canceled)
16. (Currently Amended) The method of claim [[15]] 9, comprising maintaining a map of valid or dirty bits to track changes to the sub-region.
17. (Currently Amended) A non-transitory machine-readable medium including instructions to implement obfuscated logical-to-physical (L2P) mapping, the instructions, when executed by processing circuitry, cause the processing circuitry to perform operations comprising:
executing a command that results in a change as to which physical address of a memory device corresponds to a logical address;
obfuscating the change, as part of an obfuscated L2P map for the memory device, in response to the change resulting in a sub-region of the obfuscated L2P map exceeding a threshold of changes, the sub-region being smaller than a region of the obfuscated L2P map;
writing the change to storage on the memory device; and
providing the change to a host from the storage.
23. (Canceled)
24. (Currently Amended) The non-transitory machine-readable medium of claim [[23]] 17, wherein the operations comprise maintaining a map of valid or dirty bits to track changes to the sub-region.
28. (New) The memory device of claim 1, wherein the instructions configure the processing circuitry to obfuscate the change in response to an idle period of the memory device.
29. (New) The method of claim 9, wherein obfuscating the change is performed in response to an idle period of the memory device.
30. (New) The non-transitory machine-readable medium of claim 17, wherein obfuscating the change is performed in response to an idle period of the memory device.
Response to Arguments
The rejection of claims 17-24 under 35 U.S.C. 101 is withdrawn in response to the applicant's amendments.
The previous rejection of claims 1-24 under 35 U.S.C. § 103 is withdrawn in response to the applicant's amendments.
Allowable Subject Matter
Claims 1-5, 8-13, 17-21 and 24-30 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-5, 8-13, 17-21 and 24-30, the closest prior arts, Kondo (US 2015/0074329), in view of Borchers (US 2014/0164677), in view of Kruger (US 2015/0067245) and further in view of Robinson (US 2005/0114610), alone or in combination fails to anticipate or render obvious the claim invention.  
Kondo (prior art of record) discloses a device of one embodiment includes a host device including a first memory unit and host controller, and memory device. The host controller controls input/output accesses to the first memory unit. The arithmetic device executes a control program, for example, firmware pre-stored in the storage device to implement functions as the device controller principal part. The L2P table entry is address conversion information which associates a physical address and logical address with each other, as described above and Generation of the L2P table occurs when data is stored in a new area in the data area of the NAND memory–See the abstract, par. 0040, 0259 and 0263 of Kondo.
Borchers (prior art of record) discloses a data storage device includes multiple flash memory devices, where each of the flash memory devices is arranged into multiple blocks having multiple pages for storing data. The data storage device includes a memory controller operationally coupled with the flash memory devices. The memory controller is configured to receive a logical to physical address translation map from a host device, where a physical address includes a physical address for one of the flash memory devices. The memory controller may be configured to receive write commands from a driver on the host, where the write commands are initiated by the application running on the host and the write commands from the driver include logical memory addresses that refer to the logical locations on the flash memory devices and physical memory addresses that designate locations on the flash memory device for data to be written, translate the logical addresses to physical memory addresses using the logical to physical address translation map- See the abstract, par. 0003 and 0004 of Borchers.
Kruger (prior art of record) discloses a systems, methods and/or devices that may enhance the endurance of a storage system including a storage medium. The method includes: dividing a plurality of flash memory devices into logical chunks each logical chunk including one or more flash memory blocks; assigning a weight to each of the flash memory devices for a distribution algorithm, where the weight is based on at least a number of available logical chunks; and storing data in the logical chunks in accordance with the distribution algorithm. a logical to physical mapping 214 which associates a logical address (or a set of logical addresses) for each of the logical chunks with a physical address (or a set of physical addresses) and re-encoding module 232 for re-encoding data in a logical chunk with a higher level of error correction protection–See the abstract,  par. 0042 and 0048 of Kruger.
Robinson (prior art) discloses a method for operating a data processing machine is described in which data about a state of the machine is written to a location in storage. This design may be used in the address obfuscation/encoding unit 514 of FIG. 5 and to generate the logical-to-physical address mapping (for the low-order bits)-See the abstract and par. 0071 of Robinson.
However, none of Kondo, Borchers, Kruger and Robinson teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 9 and 17. For example, none of the cited prior art teaches or suggest the steps of, executing a command that results in a change as to which physical address of a memory device corresponds to a logical address; obfuscating the change, as part of an obfuscated logical-to-physical (L2P) map for the memory device, in response to the change resulting in a sub-region of the obfuscated L2P map exceeding a threshold of changes, the sub-region being smaller than a region of the obfuscated L2P map; and writing the change to storage on the memory device. 
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other limitations of the independent claims, puts these claims in condition for allowance.
Claims 2-5, 8, 10-13, 18-21 and 24-30 are directly or indirectly dependent upon claims 1, 9 and 17, therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Primary Examiner, Art Unit 2495